Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 3 September 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                        A Boston le 3e 7bre 1782.
                     
                     Je m’attendois a tous momens a voir paroitre l’Escadre Angloise, c’est ce qui m’a fait retarder a répondre plutôt a la lettre que Votre Excellence m’a fait l’honneur de m’ecrire le 27 Août dernier; aussitôt que je l’ai recue j’ai fait rentres deux Vaisseaux qui étoient en croisiere depeuis qu’il fussent coupés.  Sir sam: Hood n’a point été vû dans cette partie, puisquil n’a pas rèlâche a Newyork, il faut qu’il ait fait route pour Hallifax.
                     Je vous prie, Monsieur, de recevoir mes sinceres remerciments des informations que Votre Excellence a prie la peine de me donner et des assurances qu’elle voudra bien me faire part de ce qui parviendra a sa connoissance.  C’est avec d’empressement que je ne le puis témoigner a Votre Excellence que je desire trouver les occasions de vous marquer toute ma reconnoissance et vous donner des preuves de la Haute consideration—et du respect avec lequel j’ai l’Honneur d’être De Votre Excellence Le trés Humble et trés obeissant serviteur
                     
                        Le Mis de Vaudreuil
                     
                  
                  Translation
                     I delayed answering your Excellencys Letter of the 27 Ulto expecting every moment to see the English Squadron appear—and I had called in the two Ships I had and Cruising fearfull least they might be cut off Sir Sam Hood has not yet been seen on this Coast—and as he has not enterd New York I immagine he must have gone for Hallifax.
                     I beg your Excellency to accept my sincere thanks for the information you have been pleased to give me and for your assurances that you will continue to acquaint me of what may come to your Knowledge—nothing will make me more happy than to have an Oppo. of proving to your Excelly the high consideration & respect with which I have the honor to be &c.
                     
                        Le M. de Vaudreuil
                     
                  
               